Name: Commission Regulation (EEC) No 3721/87 of 11 December 1987 amending Council Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 87 Official Journal of the European Communities No L 349/33 COMMISSION REGULATION (EEC) No 3721/87 of 11 December 1987 amending Council Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 6a of Regulation (EEC) No 1 677/85 lays down that the agricultural conversion rates of a Member State should, in accordance with the procedure provided for in Article 12 of that Regulation, be adjusted so as to avoid the creation of new monetary compensatory amounts ; Whereas the movement of the market rate for the peseta during the reference period 2 to 8 December 1987 should, given the adjustment of the agricultural conversion rate determined by / Council Regulation (EEC) No 1678/85 (3), as last amended by Regulation (EEC) No 3395/87 (4), in the version published in Regulation (EEC) No 3245/87 (*), entail, in accordance with Article 2 of Commission Regulation (EEC) No 3153/85 (6), an increase in the monetary compensatory amounts applicable in the pigmeat sector in Spain, effective from 14 December 1987 ; whereas in order to prevent this it is necessary to adjust the agricultural conversion rate so as to avoid the creation of these new monetary compensatory amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees, HAS ADOPTED THIS REGULATION : Article 1 In Annex V to Regulation (EEC) No 1678/85, in the version published in Regulation (EEC) No 3245/87, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates 1 ECU = ... PTA Applicable until 1 ECU = ... PTA Applicable from 'Pigmeat 153,751 13 December 1987 154,273 14 December 1987' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 December 1987. (') OJ No L 164, 24 . 6 . 1985, p. 6. (2) OJ No L; 182, 3 . 7 . 1987, p. 1 . 3 OJ No L 164, 24. 6 . 1985, p. 11 . 0 OJ No L 323, 13 . 11 . 1987, p . 10 . 0 OJ No L 308 , 30. 10 . 1987, p. 28 . 6 U NO L 31U, 21 . 11 . 1*85 , p. 4. No L 349/34 Official Journal of the European Communities 12. 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1987. For the Commission Frans ANDRIESSEN Vice-President I